(Slip Opinion)              OCTOBER TERM, 2009                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 PERDUE, GOVERNOR OF GEORGIA, ET AL. v. KENNY
        A., BY HIS NEXT FRIEND WINN, ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

     No. 08–970.      Argued October 14, 2009—Decided April 21, 2010
Title 42 U. S. C. §1988 authorizes courts to award a “reasonable” attor
  ney’s fee for prevailing parties in civil rights actions. Half of respon
  dents’ $14 million fee request was based on their calculation of the
  “lodestar,” i.e., the number of hours the attorneys and their employ
  ees worked multiplied by the hourly rates prevailing in the commu
  nity. The other half represented a fee enhancement for superior work
  and results, supported by affidavits claiming that the lodestar would
  be insufficient to induce lawyers of comparable skill and experience
  to litigate this case. Awarding fees of about $10.5 million, the Dis
  trict Court found that the proposed hourly rates were “fair and rea
  sonable,” but that some of the entries on counsel’s billing records
  were vague and that the hours claimed for many categories were ex
  cessive. The court therefore cut the lodestar to approximately $6 mil
  lion, but enhanced that award by 75%, or an additional $4.5 million.
  The Eleventh Circuit affirmed in reliance on its precedent.
Held:
    1. The calculation of an attorney’s fee based on the lodestar may be
 increased due to superior performance, but only in extraordinary cir
 cumstances. Pp. 5–12.
       (a) The lodestar approach has “achieved dominance in the federal
 courts.” Gisbrecht v. Barnhart, 535 U. S. 789, 801. Although imper
 fect, it has several important virtues: It produces an award that ap
 proximates the fee the prevailing attorney would have received for
 representing a paying client who was billed by the hour in a compa
 rable case; and it is readily administrable, see, e.g., Burlington v. Da
 gue, 505 U. S. 557, 566, and “objective,” Hensley v. Eckerhart, 461
 U. S. 424, 433, thereby cabining trial judges’ discretion, permitting
2                         PERDUE v. KENNY A.

                                  Syllabus

    meaningful judicial review, and producing reasonably predictable re
    sults. Pp. 5–7.
         (b) This Court has established six important rules that lead to
    today’s decision. First, a “reasonable” fee is one that is sufficient to
    induce a capable attorney to undertake the representation of a meri
    torious civil rights case, see Pennsylvania v. Delaware Valley Citi
    zens’ Council for Clean Air, 478 U. S. 546, 565, but that does not pro
    vide “a form of economic relief to improve the financial lot of
    attorneys,” ibid. Second, there is a “strong” presumption that the
    lodestar method yields a sufficient fee. See, e.g., id., at 564. Third,
    the Court has never sustained an enhancement of a lodestar amount
    for performance, but has repeatedly said that an enhancement may
    be awarded in “rare” and “exceptional” circumstances. E.g., id., at
    565. Fourth, “the lodestar includes most, if not all, of the relevant
    factors constituting a ‘reasonable’ attorney’s fee.” Id., at 566. An en
    hancement may not be based on a factor that is subsumed in the
    lodestar calculation, such as the case’s novelty and complexity, see,
    e.g., Blum v. Stenson, 465 U. S. 886, 898, or the quality of an attor
    ney’s performance, Delaware Valley, supra, at 566. Fifth, the burden
    of proving that an enhancement is necessary must be borne by the fee
    applicant. E.g., Blum, 465 U. S., at 901. Sixth, an applicant seeking
    an enhancement must produce “specific evidence” supporting the
    award, id., at 899, 901, to assure that the calculation is objective and
    capable of being reviewed on appeal. Pp. 7–9.
         (c) The Court rejects any contention that a fee determined by the
    lodestar method may not be enhanced in any situation. The “strong
    presumption” that the lodestar is reasonable may be overcome in
    those rare circumstances in which the lodestar does not adequately
    account for a factor that may properly be considered in determining a
    reasonable fee. P. 9.
         (d) The Court treats the quality of an attorney’s performance and
    the results obtained as one factor, since superior results are relevant
    only to the extent it can be shown that they stem from superior at
    torney performance and not another factor, such as inferior perform
    ance by opposing counsel. The circumstances in which superior at
    torney performance is not adequately taken into account in the
    lodestar calculation are “rare” and “exceptional.” Enhancements
    should not be awarded without specific evidence that the lodestar fee
    would not have been “adequate to attract competent counsel.” Blum,
    supra, at 897. First, an enhancement may be appropriate where the
    method used to determine the hourly rate does not adequately meas
    ure the attorney’s true market value, as demonstrated in part during
    the litigation. This may occur if the hourly rate formula takes into
    account only a single factor (such as years since admission to the bar)
                     Cite as: 559 U. S. ____ (2010)                     3

                                Syllabus

  or perhaps only a few similar factors. In such a case, the trial judge
  should adjust the hourly rate in accordance with specific proof linking
  the attorney’s ability to a prevailing market rate. Second, an en
  hancement may be appropriate if the attorney’s performance includes
  an extraordinary outlay of expenses and the litigation is exception
  ally protracted. In such cases, the enhancement amount must be cal
  culated using a method that is reasonable, objective, and capable of
  being reviewed on appeal, such as by applying a standard interest
  rate to the qualifying expense outlays. Third, an enhancement may
  be appropriate where an attorney’s performance involves exceptional
  delay in the payment of fees. In such a case, the enhancement should
  be calculated by a method similar to that used for an exceptional de
  lay in expense reimbursement. Enhancements are not appropriate
  on the ground that departures from hourly billing are becoming more
  common. Nor can they be based on a flawed analogy to the increas
  ingly popular practice of paying attorneys a reduced hourly rate with
  a bonus for obtaining specified results. Pp. 9–12.
     2. The District Court did not provide proper justification for the
  75% fee enhancement it awarded in this case. It commented that the
  enhancement was necessary to compensate counsel at the appropri
  ate hourly rate, but the effect was to raise the top rate from $495 to
  more than $866 per hour, while nothing in the record shows that this
  is an appropriate figure for the relevant market. The court also em
  phasized that counsel had to make extraordinary outlays for ex
  penses and wait for reimbursement, but did not calculate the amount
  of the enhancement attributable to this factor. Similarly, the court
  noted that counsel did not receive fees on an ongoing basis during the
  case, but did not sufficiently link this to proof that the delay was out
  side the normal range expected by attorneys who rely on §1988 for
  fees. Nor did the court calculate the cost to counsel of any extraordi
  nary and unwarranted delay. And its reliance on the contingency of
  the outcome contravenes Dague, supra, at 565. Finally, insofar as
  the court relied on a comparison of counsel’s performance in this case
  with that of counsel in unnamed prior cases, it did not employ a
  methodology that permitted meaningful appellate review. While de
  termining a “reasonable attorney’s fee” is within the trial judge’s
  sound discretion under §1988, that discretion is not unlimited. The
  judge must provide a reasonably specific explanation for all aspects of
  a fee determination, including any enhancement. Pp. 12–15.
532 F. 3d 1209, reversed and remanded.
  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and SCALIA, KENNEDY, and THOMAS, JJ., joined. KENNEDY, J., and THO-
MAS, J., filed concurring opinions. BREYER, J., filed an opinion concur
ring in part and dissenting in part, in which STEVENS, GINSBURG, and
SOTOMAYOR, JJ., joined.
                         Cite as: 559 U. S. ____ (2010)                              1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash
      ington, D. C. 20543, of any typographical or other formal errors, in order
      that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 08–970
                                    _________________


  SONNY PERDUE, GOVERNOR OF GEORGIA, ET AL., 

    PETITIONERS v. KENNY A., BY HIS NEXT FRIEND

              LINDA WINN, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

          APPEALS FOR THE ELEVENTH CIRCUIT

                                  [April 21, 2010] 


   JUSTICE ALITO delivered the opinion of the Court.
   This case presents the question whether the calculation
of an attorney’s fee, under federal fee-shifting statutes,
based on the “lodestar,” i.e., the number of hours worked
multiplied by the prevailing hourly rates, may be in
creased due to superior performance and results.1 We
have stated in previous cases that such an increase is
permitted in extraordinary circumstances, and we reaf
firm that rule. But as we have also said in prior cases,
there is a strong presumption that the lodestar is suffi
cient; factors subsumed in the lodestar calculation cannot
be used as a ground for increasing an award above the
lodestar; and a party seeking fees has the burden of identi
fying a factor that the lodestar does not adequately take
——————
  1 JUSTICE BREYER would have us answer this question “Yes” and then

end the opinion. See post, at 2 (opinion concurring in part and dissent
ing in part). Such an opinion would be of little use to the bench or bar
and would pointlessly invite an additional round of litigation. The
issue of the standards to be applied in granting an enhancement is
fairly subsumed within the question that we agreed to decide and has
been extensively discussed in the briefs filed in this case.
2                        PERDUE v. KENNY A.

                           Opinion of the Court

into account and proving with specificity that an enhanced
fee is justified. Because the District Court did not apply
these standards, we reverse the decision below and re
mand for further proceedings consistent with this opinion.
                               I

                               A

   Respondents (plaintiffs below) are children in the Geor
gia foster-care system and their next friends. They filed
this class action on behalf of 3,000 children in foster care
and named as defendants the Governor of Georgia and
various state officials (petitioners in this case). Claiming
that deficiencies in the foster-care system in two counties
near Atlanta violated their federal and state constitutional
and statutory rights, respondents sought injunctive and
declaratory relief, as well as attorney’s fees and expenses.
   The United States District Court for the Northern Dis
trict of Georgia eventually referred the case to mediation,
where the parties entered into a consent decree, which the
District Court approved. The consent decree resolved all
pending issues other than the fees that respondents’ at
torneys were entitled to receive under 42 U. S. C. §1988.2
                              B
  Respondents submitted a request for more than $14
million in attorney’s fees. Half of that amount was based
on their calculation of the lodestar—roughly 30,000 hours
multiplied by hourly rates of $200 to $495 for attorneys
and $75 to $150 for non-attorneys. In support of their fee
——————
    2 Title
         42 U. S. C. §1988(b) provides:
   “In any action or proceeding to enforce a provision of sections 1981,
1981a, 1982, 1983, 1985, and 1986 of this title, title IX of Public Law
92–318, the Religious Freedom Restoration Act of 1993, the Religious
Land Use and Institutionalized Persons Act of 2000, title VI of the Civil
Rights Act of 1964, or section 13981 of this title, the court, in its discre
tion, may allow the prevailing party, other than the United States, a
reasonable attorney’s fee as part of the costs . . . . ” (Citations omitted.)
                 Cite as: 559 U. S. ____ (2010)           3

                     Opinion of the Court

request, respondents submitted affidavits asserting that
these rates were within the range of prevailing market
rates for legal services in the relevant market.
   The other half of the amount that respondents sought
represented a fee enhancement for superior work and
results. Affidavits submitted in support of this request
claimed that the lodestar amount “would be generally
insufficient to induce lawyers of comparable skill, judg
ment, professional representation and experience” to
litigate this case. See, e.g., App. 80. Petitioners objected
to the fee request, contending that some of the proposed
hourly rates were too high, that the hours claimed were
excessive, and that the enhancement would duplicate
factors that were reflected in the lodestar amount.
   The District Court awarded fees of approximately
$10.5 million. See 454 F. Supp. 2d 1260, 1296 (ND Ga.
2006). The District Court found that the hourly rates
proposed by respondents were “fair and reasonable,” id., at
1285, but that some of the entries on counsel’s billing
records were vague and that the hours claimed for many of
the billing categories were excessive. The court therefore
cut the non-travel hours by 15% and halved the hourly
rate for travel hours. This resulted in a lodestar calcula
tion of approximately $6 million.
   The court then enhanced this award by 75%, concluding
that the lodestar calculation did not take into account “(1)
the fact that class counsel were required to advance case
expenses of $1.7 million over a three-year period with no
on[-]going reimbursement, (2) the fact that class counsel
were not paid on an on-going basis as the work was being
performed, and (3) the fact that class counsel’s ability to
recover a fee and expense reimbursement were completely
contingent on the outcome of the case.” Id., at 1288. The
court stated that respondents’ attorneys had exhibited “a
higher degree of skill, commitment, dedication, and pro
fessionalism . . . than the Court has seen displayed by the
4                   PERDUE v. KENNY A.

                     Opinion of the Court

attorneys in any other case during its 27 years on the
bench.” Id., at 1289. The court also commented that the
results obtained were “ ‘extraordinary’ ” and added that
“[a]fter 58 years as a practicing attorney and federal
judge, the Court is unaware of any other case in which a
plaintiff class has achieved such a favorable result on such
a comprehensive scale.” Id., at 1290. The enhancement
resulted in an additional $4.5 million fee award.
   Relying on prior Circuit precedent, a panel of the Elev
enth Circuit affirmed. 532 F. 3d 1209 (2008). The panel
held that the District Court had not abused its discretion
by failing to make a larger reduction in the number of
hours for which respondents’ attorneys sought reim
bursement, but the panel commented that it “would have
cut the billable hours more if we were deciding the matter
in the first instance” and added that the hourly rates
approved by the District Court also “appear[ed] to be on
the generous side.” Id., at 1220, and n. 2. On the question
of the enhancement, however, the panel splintered, with
each judge writing a separate opinion.
   Judge Carnes concluded that binding Eleventh Circuit
precedent required that the decision of the District Court
be affirmed, but he opined that the reasoning in our opin
ions suggested that no enhancement should be allowed in
this case. He concluded that the quality of the attorneys’
performance was “adequately accounted for ‘either in
determining the reasonable number of hours expended on
the litigation or in setting the reasonable hourly rates.’ ”
Id., at 1225 (quoting Pennsylvania v. Delaware Valley
Citizens’ Council for Clean Air, 478 U. S. 546, 565–566
(1986) (Delaware Valley I)). He found that an enhance
ment could not be justified based on delay in the recovery
of attorney’s fees and reimbursable expenses because such
delay is a routine feature of cases brought under 42
U. S. C. §1983. And he reasoned that the District Court
had contravened our holding in Burlington v. Dague, 505
                    Cite as: 559 U. S. ____ (2010)                   5

                         Opinion of the Court

U. S. 557 (1992), when it relied on “ ‘the fact that class
counsel’s compensation was totally contingent upon pre
vailing in this action.’ ” 532 F. 3d, at 1226, 1228 (quoting
affidavit in support of fee request).
   Judge Wilson concurred in the judgment but disagreed
with Judge Carnes’ view that Eleventh Circuit precedent
is inconsistent with our decisions. Judge Hill also con
curred in the judgment but expressed no view about the
correctness of the prior Circuit precedent.
   The Eleventh Circuit denied rehearing en banc over the
dissent of three judges. See 547 F. 3d 1319 (2008). Judge
Wilson filed an opinion concurring in the denial of rehear
ing; Judge Carnes, joined by Judges Tjoflat and Dubina,
filed an opinion dissenting from the denial of rehearing;
and Judge Tjoflat filed a separate dissent, contending,
among other things, that the District Court, by basing the
enhancement in large part on a comparison of the per
formance of respondents’ attorneys with all of the un
named attorneys whose work he had observed during his
professional career, had improperly rendered a decision
that was effectively unreviewable on appeal and had
essentially served as a witness in support of the enhance
ment. Id., at 1326–1327.
   We granted certiorari. 556 U. S. ___ (2009).
                            II
  The general rule in our legal system is that each party
must pay its own attorney’s fees and expenses, see Hensley
v. Eckerhart, 461 U. S. 424, 429 (1983), but Congress
enacted 42 U. S. C. §1988 in order to ensure that federal
rights are adequately enforced. Section 1988 provides that
a prevailing party in certain civil rights actions may re
cover “a reasonable attorney’s fee as part of the costs.”3

——————
  3 Virtually identical language appears in many of the federal fee

shifting statutes. See Burlington v. Dague, 505 U. S. 557, 562 (1992).
6                       PERDUE v. KENNY A.

                          Opinion of the Court

Unfortunately, the statute does not explain what Congress
meant by a “reasonable” fee, and therefore the task of
identifying an appropriate methodology for determining a
“reasonable” fee was left for the courts.
   One possible method was set out in Johnson v. Georgia
Highway Express, Inc., 488 F. 2d 714, 717–719 (CA5
1974), which listed 12 factors that a court should consider
in determining a reasonable fee.4 This method, however,
“gave very little actual guidance to district courts. Setting
attorney’s fees by reference to a series of sometimes sub
jective factors placed unlimited discretion in trial judges
and produced disparate results.” Delaware Valley I,
supra, at 563.
   An alternative, the lodestar approach, was pioneered by
the Third Circuit in Lindy Bros. Builders, Inc. of Philadel
phia v. American Radiator & Standard Sanitary Corp.,
487 F. 2d 161 (1973), appeal after remand, 540 F. 2d 102
(1976), and “achieved dominance in the federal courts”
after our decision in Hensley. Gisbrecht v. Barnhart, 535
U. S. 789, 801 (2002). “Since that time, ‘[t]he “lodestar”
figure has, as its name suggests, become the guiding light
of our fee-shifting jurisprudence.’ ” Ibid. (quoting Dague,
supra, at 562).
   Although the lodestar method is not perfect, it has
several important virtues. First, in accordance with our
understanding of the aim of fee-shifting statutes, the
lodestar looks to “the prevailing market rates in the rele
——————
   4 These factors were: “(1) the time and labor required; (2) the novelty

and difficulty of the questions; (3) the skill requisite to perform the
legal service properly; (4) the preclusion of employment by the attorney
due to the acceptance of the case; (5) the customary fee; (6) whether the
fee is fixed or contingent; (7) time limitations imposed by the client or
the circumstances; (8) the amount involved and the results obtained; (9)
the experience, reputation, and ability of the attorneys; (10) the ‘unde
sirability’ of the case; (11) the nature and length of the professional
relationship with the client; and (12) awards in similar cases.” Hensley
v. Eckerhart, 461 U. S. 424, 430, n. 3 (1983).
                 Cite as: 559 U. S. ____ (2010)            7

                     Opinion of the Court

vant community.” Blum v. Stenson, 465 U. S. 886, 895
(1984). Developed after the practice of hourly billing had
become widespread, see Gisbrecht, supra, at 801, the
lodestar method produces an award that roughly approxi
mates the fee that the prevailing attorney would have
received if he or she had been representing a paying client
who was billed by the hour in a comparable case. Second,
the lodestar method is readily administrable, see Dague,
505 U. S., at 566; see also Buckhannon Board & Care
Home, Inc. v. West Virginia Dept. of Health and Human
Resources, 532 U. S. 598, 609 (2001); and unlike the John
son approach, the lodestar calculation is “objective,”
Hensley, supra, at 433, and thus cabins the discretion of
trial judges, permits meaningful judicial review, and
produces reasonably predictable results.
                             III
   Our prior decisions concerning the federal fee-shifting
statutes have established six important rules that lead to
our decision in this case.
   First, a “reasonable” fee is a fee that is sufficient to
induce a capable attorney to undertake the representation
of a meritorious civil rights case. See Delaware Valley I,
478 U. S., at 565 (“[I]f plaintiffs . . . find it possible to
engage a lawyer based on the statutory assurance that he
will be paid a ‘reasonable fee,’ the purpose behind the fee
shifting statute has been satisfied”); Blum, supra, at 897
(“[A] reasonable attorney’s fee is one that is adequate to
attract competent counsel, but that does not produce
windfalls to attorneys” (ellipsis, brackets, and internal
quotation marks omitted)). Section 1988’s aim is to en
force the covered civil rights statutes, not to provide “a
form of economic relief to improve the financial lot of
attorneys.” Delaware Valley I, supra, at 565.
   Second, the lodestar method yields a fee that is pre
sumptively sufficient to achieve this objective. See Dague,
8                   PERDUE v. KENNY A.

                     Opinion of the Court

supra, at 562; Delaware Valley I, supra, at 565; Blum,
supra, at 897; see also Gisbrecht, supra, at 801–802.
Indeed, we have said that the presumption is a “strong”
one. Dague, supra, at 562; Delaware Valley I, supra, at
565.
   Third, although we have never sustained an enhance
ment of a lodestar amount for performance, see Brief for
United States as Amicus Curiae 12, 17, we have repeat
edly said that enhancements may be awarded in “ ‘rare’ ”
and “ ‘exceptional’ ” circumstances. Delaware Valley I,
supra, at 565; Blum, supra, at 897; Hensley, 461 U. S., at
435.
   Fourth, we have noted that “the lodestar figure includes
most, if not all, of the relevant factors constituting a ‘rea
sonable’ attorney’s fee,” Delaware Valley I, supra, at 566,
and have held that an enhancement may not be awarded
based on a factor that is subsumed in the lodestar calcula
tion, see Dague, supra, at 562–563; Pennsylvania v. Dela
ware Valley Citizens’ Council for Clean Air, 483 U. S. 711,
726–727 (1987) (Delaware Valley II) (plurality opinion);
Blum, 465 U. S., at 898. We have thus held that the nov
elty and complexity of a case generally may not be used as
a ground for an enhancement because these factors “pre
sumably [are] fully reflected in the number of billable
hours recorded by counsel.” Ibid. We have also held that
the quality of an attorney’s performance generally should
not be used to adjust the lodestar “[b]ecause considera
tions concerning the quality of a prevailing party’s coun
sel’s representation normally are reflected in the reason
able hourly rate.” Delaware Valley I, supra, at 566.
   Fifth, the burden of proving that an enhancement is
necessary must be borne by the fee applicant. Dague,
supra, at 561; Blum, 465 U. S., at 901–902.
   Finally, a fee applicant seeking an enhancement must
produce “specific evidence” that supports the award. Id.,
at 899, 901 (An enhancement must be based on “evidence
                  Cite as: 559 U. S. ____ (2010)            9

                      Opinion of the Court

that enhancement was necessary to provide fair and rea
sonable compensation”). This requirement is essential if
the lodestar method is to realize one of its chief virtues,
i.e., providing a calculation that is objective and capable of
being reviewed on appeal.
                             IV 

                              A

   In light of what we have said in prior cases, we reject
any contention that a fee determined by the lodestar
method may not be enhanced in any situation. The lode
star method was never intended to be conclusive in all
circumstances. Instead, there is a “strong presumption”
that the lodestar figure is reasonable, but that presump
tion may be overcome in those rare circumstances in
which the lodestar does not adequately take into account a
factor that may properly be considered in determining a
reasonable fee.
                             B
   In this case, we are asked to decide whether either the
quality of an attorney’s performance or the results ob
tained are factors that may properly provide a basis for an
enhancement. We treat these two factors as one. When a
plaintiff’s attorney achieves results that are more favor
able than would have been predicted based on the govern
ing law and the available evidence, the outcome may be
attributable to superior performance and commitment of
resources by plaintiff’s counsel. Or the outcome may
result from inferior performance by defense counsel, unan
ticipated defense concessions, unexpectedly favorable
rulings by the court, an unexpectedly sympathetic jury, or
simple luck. Since none of these latter causes can justify
an enhanced award, superior results are relevant only to
the extent it can be shown that they are the result of
superior attorney performance. Thus, we need only con
10                       PERDUE v. KENNY A.

                          Opinion of the Court

sider whether superior attorney performance can justify
an enhancement. And in light of the principles derived
from our prior cases, we inquire whether there are circum
stances in which superior attorney performance is not
adequately taken into account in the lodestar calculation.
We conclude that there are a few such circumstances but
that these circumstances are indeed “rare” and “excep
tional,” and require specific evidence that the lodestar
fee would not have been “adequate to attract competent
counsel,” Blum, supra, at 897 (internal quotation marks
omitted).
   First, an enhancement may be appropriate where the
method used in determining the hourly rate employed in
the lodestar calculation does not adequately measure the
attorney’s true market value, as demonstrated in part
during the litigation.5 This may occur if the hourly rate is
determined by a formula that takes into account only a
single factor (such as years since admission to the bar)6 or
perhaps only a few similar factors. In such a case, an
enhancement may be appropriate so that an attorney is
compensated at the rate that the attorney would receive in
cases not governed by the federal fee-shifting statutes.
But in order to provide a calculation that is objective and
reviewable, the trial judge should adjust the attorney’s
hourly rate in accordance with specific proof linking the
attorney’s ability to a prevailing market rate.
   Second, an enhancement may be appropriate if the

——————
   5 Respondents correctly note that an attorney’s “brilliant insights and

critical maneuvers sometimes matter far more than hours worked or
years of experience.” Brief for Respondents 14. But as we said in Blum
v. Stenson, 465 U. S. 886, 898 (1984), “[i]n those cases, the special skill
and experience of counsel should be reflected in the reasonableness of
the hourly rates.”
   6 See, e.g., Salazar v. District of Columbia, 123 F. Supp. 2d 8 (DC

2000); Laffey v. Northwest Airlines, Inc., 572 F. Supp. 354 (DC 1983),
aff’d in part, rev’d in part, 746 F. 2d 4 (CADC 1984).
                 Cite as: 559 U. S. ____ (2010)          11

                     Opinion of the Court

attorney’s performance includes an extraordinary outlay of
expenses and the litigation is exceptionally protracted. As
Judge Carnes noted below, when an attorney agrees to
represent a civil rights plaintiff who cannot afford to pay
the attorney, the attorney presumably understands that
no reimbursement is likely to be received until the suc
cessful resolution of the case, 532 F. 3d, at 1227, and
therefore enhancements to compensate for delay in reim
bursement for expenses must be reserved for unusual
cases. In such exceptional cases, however, an enhance
ment may be allowed, but the amount of the enhancement
must be calculated using a method that is reasonable,
objective, and capable of being reviewed on appeal, such as
by applying a standard rate of interest to the qualifying
outlays of expenses.
  Third, there may be extraordinary circumstances in
which an attorney’s performance involves exceptional
delay in the payment of fees. An attorney who expects to
be compensated under §1988 presumably understands
that payment of fees will generally not come until the end
of the case, if at all. See 532 F. 3d, at 1227 (opinion of
Carnes, J.). Compensation for this delay is generally
made “either by basing the award on current rates or by
adjusting the fee based on historical rates to reflect its
present value.” Missouri v. Jenkins, 491 U. S. 274, 282
(1989) (internal quotation marks omitted). But we do not
rule out the possibility that an enhancement may be ap
propriate where an attorney assumes these costs in the
face of unanticipated delay, particularly where the delay is
unjustifiably caused by the defense. In such a case, how
ever, the enhancement should be calculated by applying a
method similar to that described above in connection with
exceptional delay in obtaining reimbursement for
expenses.
  We reject the suggestion that it is appropriate to grant
performance enhancements on the ground that departures
12                  PERDUE v. KENNY A.

                     Opinion of the Court

from hourly billing are becoming more common. As we
have noted, the lodestar was adopted in part because it
provides a rough approximation of general billing prac
tices, and accordingly, if hourly billing becomes unusual,
an alternative to the lodestar method may have to be
found. However, neither respondents nor their amici
contend that that day has arrived. Nor have they shown
that permitting the award of enhancements on top of the
lodestar figure corresponds to prevailing practice in the
general run of cases.
   We are told that, under an increasingly popular ar
rangement, attorneys are paid at a reduced hourly rate
but receive a bonus if certain specified results are ob
tained, and this practice is analogized to the award of an
enhancement such as the one in this case. Brief for Re
spondents 55–57. The analogy, however, is flawed. An
attorney who agrees, at the outset of the representation, to
a reduced hourly rate in exchange for the opportunity to
earn a performance bonus is in a position far different
from an attorney in a §1988 case who is compensated at
the full prevailing rate and then seeks a performance
enhancement in addition to the lodestar amount after the
litigation has concluded. Reliance on these comparisons
for the purposes of administering enhancements, there
fore, is not appropriate.
                             V
  In the present case, the District Court did not provide
proper justification for the large enhancement that it
awarded. The court increased the lodestar award by 75%
but, as far as the court’s opinion reveals, this figure ap
pears to have been essentially arbitrary. Why, for exam
ple, did the court grant a 75% enhancement instead of the
100% increase that respondents sought? And why 75%
rather than 50% or 25% or 10%?
  The District Court commented that the enhancement
                     Cite as: 559 U. S. ____ (2010)                  13

                         Opinion of the Court

was the “minimum enhancement of the lodestar necessary
to reasonably compensate [respondents’] counsel.” 454
F. Supp. 2d, at 1290. But the effect of the enhancement
was to increase the top rate for the attorneys to more than
$866 per hour,7 and the District Court did not point to
anything in the record that shows that this is an appro
priate figure for the relevant market.
   The District Court pointed to the fact that respondents’
counsel had to make extraordinary outlays for expenses
and had to wait for reimbursement, id., at 1288, but the
court did not calculate the amount of the enhancement
that is attributable to this factor. Similarly, the District
Court noted that respondents’ counsel did not receive fees
on an ongoing basis while the case was pending, but the
court did not sufficiently link this factor to proof in the
record that the delay here was outside the normal range
expected by attorneys who rely on §1988 for the payment
of their fees or quantify the disparity. Nor did the court
provide a calculation of the cost to counsel of any extraor
dinary and unwarranted delay. And the court’s reliance
on the contingency of the outcome contravenes our holding
in Dague. See 505 U. S., at 565.
   Finally, insofar as the District Court relied on a com
parison of the performance of counsel in this case with the
performance of counsel in unnamed prior cases, the Dis
trict Court did not employ a methodology that permitted
——————
  7 JUSTICE BREYER’s reliance on the average hourly rate for all of re
spondents’ attorneys is highly misleading. See post, at 10. In calculat
ing the lodestar, the District Court found that the hourly rate for each
of these attorneys was “eminently fair and reasonable” and “consistent
with the prevailing market rates in Atlanta for comparable work.” 454
F. Supp. 2d, at 1285–1286. JUSTICE BREYER’s calculation of an average
hourly rate for all attorney hours reflects nothing more than the fact
that much of the work was performed by attorneys whose “fair and
reasonable” market rate was below the market average. There is
nothing unfair about compensating these attorneys at the very rate that
they requested.
14                    PERDUE v. KENNY A.

                       Opinion of the Court

meaningful appellate review. Needless to say, we do not
question the sincerity of the District Court’s observations,
and we are in no position to assess their accuracy. But
when a trial judge awards an enhancement on an impres
sionistic basis, a major purpose of the lodestar method—
providing an objective and reviewable basis for fees, see
id., at 566—is undermined.
    Determining a “reasonable attorney’s fee” is a matter
that is committed to the sound discretion of a trial judge,
see 42 U. S. C. §1988 (permitting court, “in its discretion,”
to award fees), but the judge’s discretion is not unlimited.
It is essential that the judge provide a reasonably specific
explanation for all aspects of a fee determination, includ
ing any award of an enhancement. Unless such an expla
nation is given, adequate appellate review is not feasible,
and without such review, widely disparate awards may be
made, and awards may be influenced (or at least, may
appear to be influenced) by a judge’s subjective opinion
regarding particular attorneys or the importance of the
case. In addition, in future cases, defendants contemplat
ing the possibility of settlement will have no way to esti
mate the likelihood of having to pay a potentially huge
enhancement. See Marek v. Chesny, 473 U. S. 1, 7 (1985)
(“ ‘[M]any a defendant would be unwilling to make a bind
ing settlement offer on terms that left it exposed to liabil
ity for attorney’s fees in whatever amount the court might
fix on motion of the plaintiff ’ ”).
    Section 1988 serves an important public purpose by
making it possible for persons without means to bring suit
to vindicate their rights. But unjustified enhancements
that serve only to enrich attorneys are not consistent with
the statute’s aim.8 In many cases, attorney’s fees awarded
——————
  8 JUSTICE BREYER’s opinion dramatically illustrates the danger of

allowing a trial judge to award a huge enhancement not supported by
any discernible methodology. That approach would retain the $4.5
                     Cite as: 559 U. S. ____ (2010)                  15

                         Opinion of the Court

under §1988 are not paid by the individuals responsible
for the constitutional or statutory violations on which the
judgment is based. Instead, the fees are paid in effect by
state and local taxpayers, and because state and local
governments have limited budgets, money that is used to
pay attorney’s fees is money that cannot be used for pro
grams that provide vital public services. Cf. Horne v.
Flores, 557 U. S. ___, ___ (2009) (slip op., at 11, 12) (pay
ment of money pursuant to a federal-court order diverts
funds from other state or local programs).
                        *     *    *
  For all these reasons, the judgment of the Court of
Appeals is reversed, and the case is remanded for proceed
ings consistent with this opinion.
                                           It is so ordered.




——————
million enhancement here so that respondents’ attorneys would earn as
much as the attorneys at some of the richest law firms in the country.
Post, at 10–11. These fees would be paid by the taxpayers of Georgia,
where the annual per capita income is less than $34,000, see Dept. of
Commerce, Bureau of Census, Statistical Abstract of the United States:
2010, p. 437 (2009) (Table 665) (figures for 2008), and the annual
salaries of attorneys employed by the State range from $48,000 for
entry-level lawyers to $118,000 for the highest paid division chief, see
Brief for State of Alabama et al. as Amici Curiae, 10, and n. 3 (citing
National Association of Attorneys General, Statistics on the Office of
the Attorney General, Fiscal Year 2006, pp. 37–39). Section 1988 was
enacted to ensure that civil rights plaintiffs are adequately repre
sented, not to provide such a windfall.
                 Cite as: 559 U. S. ____ (2010)            1

                    KENNEDY, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 08–970
                         _________________


 SONNY PERDUE, GOVERNOR OF GEORGIA, ET AL., 

   PETITIONERS v. KENNY A., BY HIS NEXT FRIEND

             LINDA WINN, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

          APPEALS FOR THE ELEVENTH CIRCUIT

                        [April 21, 2010] 


  JUSTICE KENNEDY, concurring.
  If one were to ask an attorney or a judge to name the
significant cases of his or her career, it would be unsur
prising to find the list includes a case then being argued or
just decided. When immersed in a case, lawyers and
judges find within it a fascination, an intricacy, an impor
tance that transcends what the detached observer sees.
So the pending or just completed case will often seem
extraordinary to its participants. That is the dynamic of
the adversary system, the system that so well serves the
law.
  It is proper for the Court today to reject the proposition
that all enhancements are barred; still, it must be under
stood that extraordinary cases are presented only in the
rarest circumstances.
  With these comments, I join in full the opinion of the
Court.
                 Cite as: 559 U. S. ____ (2010)            1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 08–970
                         _________________


 SONNY PERDUE, GOVERNOR OF GEORGIA, ET AL., 

   PETITIONERS v. KENNY A., BY HIS NEXT FRIEND

             LINDA WINN, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

          APPEALS FOR THE ELEVENTH CIRCUIT

                        [April 21, 2010] 


  JUSTICE THOMAS, concurring.
  Nearly 30 years ago, a group of attorneys sought a fee
award under 42 U. S. C. §1988 after “achiev[ing] only
limited success” litigating their clients’ constitutional
claims. Hensley v. Eckerhart, 461 U. S. 424, 431 (1983).
This Court’s opinion resolving their claim for fees observed
that “in some cases of exceptional success an enhanced
award” of attorney’s fees under §1988 “may be justified.”
Id., at 435 (emphasis added). That observation plainly
was dicta, but one year later this Court relied on it to
reject the “argument that an ‘upward adjustment’ ” to the
lodestar calculation “is never permissible.” Blum v. Sten
son, 465 U. S. 886, 897 (1984). Yet “we have never sus
tained an enhancement of a lodestar amount for perform
ance,” ante, at 8, and our jurisprudence since Blum has
charted “a decisional arc that bends decidedly against
enhancements,” 532 F. 3d 1209, 1221 (CA11 2008)
(Carnes, J.). See also ante, at 7–9.
  Today the Court holds, consistent with Hensley and
Blum, that a lodestar fee award under §1988 may be
enhanced for attorney performance in a “few” circum
stances that “are indeed ‘rare’ and ‘exceptional.’ ” Ante, at
10. But careful readers will observe the precise limita
2                   PERDUE v. KENNY A.

                    THOMAS, J., concurring

tions that the Court imposes on the availability of such
enhancements. See ante, at 10–12; see also ante, at 1
(KENNEDY, J., concurring) (“[I]t must be understood that
extraordinary cases are presented only in the rarest cir
cumstances”). These limitations preserve our prior cases
and advance our attorney’s fees jurisprudence further
along the decisional arc that Judge Carnes described. I
agree with the Court’s approach and its conclusion be
cause, as the Court emphasizes, see ante, at 7–8, the
lodestar calculation will in virtually every case already
reflect all indicia of attorney performance relevant to a fee
award.
                 Cite as: 559 U. S. ____ (2010)            1

                     Opinion of BREYER, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 08–970
                         _________________


 SONNY PERDUE, GOVERNOR OF GEORGIA, ET AL., 

   PETITIONERS v. KENNY A., BY HIS NEXT FRIEND

             LINDA WINN, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

          APPEALS FOR THE ELEVENTH CIRCUIT

                        [April 21, 2010]


   JUSTICE BREYER, with whom JUSTICE STEVENS, JUSTICE
GINSBURG, and JUSTICE SOTOMAYOR join, concurring in
part and dissenting in part.
   We granted certiorari in this case to consider “whether
the calculation of an attorney’s fee” that is “based on the
‘lodestar,’ ” ante, at 1 (opinion of the Court), can “ever be
enhanced based solely on [the] quality of [the lawyers’]
performance and [the] results obtained,” Pet. for Cert. i
(emphasis added). The Court answers that question in the
affirmative. See ante, at 1 (“We have stated in previous
cases that such an increase is permitted in extraordinary
circumstances, and we reaffirm that rule”); see also ante,
p. ___ (KENNEDY, J., concurring). As our prior precedents
make clear, the lodestar calculation “does not end the [fee]
inquiry” because there “remain other considerations that
may lead the district court to adjust the fee upward.”
Hensley v. Eckerhart, 461 U. S. 424, 434 (1983). For that
reason, “[t]he lodestar method was never intended to be
conclusive in all circumstances.” Ante, at 9. Instead, as
the Court today reaffirms, when “superior attorney per
formance,” ibid., leads to “exceptional success an enhanced
award may be justified,” Hensley supra, at 435; see also
Pennsylvania v. Delaware Valley Citizens’ Council for
Clean Air, 478 U. S. 546, 565 (1986); Blum v. Stenson, 465
2                   PERDUE v. KENNY A.

                     Opinion of BREYER, J.

U. S. 886, 896–900 (1984). I agree with that conclusion.
  Where the majority and I part ways is with respect to a
question that is not presented, but that the Court
obliquely, and in my view inappropriately, appears to
consider nonetheless—namely, whether the lower courts
correctly determined in this case that exceptional circum
stances justify a lodestar enhancement. See Parts IV–V,
ante; see also ante, p. ___ (KENNEDY, J., concurring). I
would not reach that issue, which lies beyond the narrow
question that we agreed to consider. See 556 U. S. __
(2009) (limiting review to the first question presented);
Pet. for Cert. i (stating question); see also Glover v. United
States, 531 U. S. 198, 205 (2001) (“As a general rule . . . we
do not decide issues outside the questions presented . . .”).
Nor do I believe that this Court, which is twice removed
from the litigation underlying the fee determination, is
properly suited to resolve the fact-intensive inquiry that
42 U. S. C. §1988 demands. But even were I to engage in
that inquiry, I would hold that the District Court did not
abuse its discretion in awarding an enhancement. And
I would therefore affirm the judgment of the Court of
Appeals.

  As the Court explains, the basic question that must be
resolved when considering an enhancement to the lodestar
is whether the lodestar calculation “adequately meas
ure[s]” an attorney’s “value,” as “demonstrated” by his
performance “during the litigation.” Ante, at 10. While I
understand the need for answering that question through
the application of standards, I also believe that the answer
inevitably involves an element of judgment. Moreover,
when reviewing a district court’s answer to that question,
an appellate court must inevitably give weight to the fact
that a district court is better situated to provide that
answer. For it is the district judge, and only the district
judge, who will have read all of the motions filed in the
                 Cite as: 559 U. S. ____ (2010)           3

                     Opinion of BREYER, J.

case, witnessed the proceedings, and been able to evaluate
the attorneys’ overall performance in light of the objec
tives, context, legal difficulty, and practical obstacles
present in the case. In a word, the district judge will have
observed the attorney’s true “value, as demonstrated . . .
during the litigation.” Ibid. (emphasis added). By con
trast, a court of appeals, faced with a cold and perhaps
lengthy record, will inevitably have less time and oppor
tunity to determine whether the lawyers have done an
exceptionally fine job. And this Court is yet less suited to
performing that inquiry.         Accordingly, determining
whether a fee enhancement is warranted in a given case
“is a matter that is committed to the sound discretion of a
trial judge,” ante, at 13, and the function of appellate
courts is to review that judge’s determination for an abuse
of such discretion. See Pierce v. Underwood, 487 U. S.
552, 571 (1988); see also General Elec. Co. v. Joiner, 522
U. S. 136, 143 (1997) (“[D]eference . . . is the hallmark of
abuse-of-discretion review”).
   This case well illustrates why our tiered and function
ally specialized judicial system places the task of deter
mining an attorney’s fee award primarily in the district
court’s hands. The plaintiffs’ lawyers spent eight years
investigating the underlying facts, developing the initial
complaint, conducting court proceedings, and working out
final relief. The District Court’s docket, with over 600
entries, consists of more than 18,000 pages. Transcripts of
hearings and depositions, along with other documents,
have produced a record that fills 20 large boxes. Neither
we, nor an appellate panel, can easily read that entire
record. Nor should we attempt to second-guess a district
judge who is aware of the many intangible matters that
the written page cannot reflect.
   My own review of this expansive record cannot possibly
be exhaustive. But those portions of the record I have
reviewed lead me to conclude, like the Court of Appeals,
4                     PERDUE v. KENNY A.

                       Opinion of BREYER, J.

that the District Judge did not abuse his discretion when
awarding an enhanced fee. I reach this conclusion based
on four considerations.
   First, the record indicates that the lawyers’ objective in
this case was unusually important and fully consistent
with the central objectives of the basic federal civil-rights
statute, 42 U. S. C. §1983. Moreover, the problem the
attorneys faced demanded an exceptionally high degree of
skill and effort. Specifically, these lawyers and their
clients sought to have the State of Georgia reform its
entire foster-care system—a system that much in the
record describes as well below the level of minimal consti
tutional acceptability. The record contains investigative
reports, mostly prepared by Georgia’s own Office of the
Child Advocate, which show, for example, the following:
    •	 The State’s foster-care system was unable to provide
       essential medical and mental health services; children
       consequently and unnecessarily suffered illness and
       life long medical disabilities, such as permanent hear
       ing loss, due to failures on the part of the State to ad
       minister basic care and antibiotics. See, e.g., Doc. 3,
       Exh. 3C, pp. 11–13.
    •	 Understaffing and improper staffing placed children
       in the care of individuals with dangerous criminal re
       cords; children were physically assaulted by the staff,
       locked outside of the shelters at night as punishment,
       and abused in other ways. See, e.g., Doc. 50, pp. 32–
       36, 55; Doc. 3, Exh. 3A, pp. 2–6; Doc. 3, Exh. 2, pp. 4–
       5; Doc. 52, Exh. 1, pp. 6, 12–15, 34.
    •	 The shelters themselves were “unsanitary and dilapi
       dated,” “unclean,” infested with rats, “overcrowded,”
       unsafe, and “ ‘out of control.’ ” See, e.g., Doc. 3, Exh.
       3A, at 1–2; Doc. 3, Exh. 3B, p. 2; Doc. 50, at 29.
    •	 Due to improper supervision and other deficiencies at
       the shelters, 20% of the children abused drugs; some
                  Cite as: 559 U. S. ____ (2010)            5

                      Opinion of BREYER, J.

     also became victims of child prostitution. See id., at
     39; Doc. 3, Exh. 3A, at 3.
  •	 Systemic failures also caused vulnerable children to
     suffer regular beatings and sexual abuse, including
     rape, at the hands of more aggressive shelter resi
     dents. See, e.g., Doc. 50, at 18–22, 54–55; Doc. 52,
     Exh. 1, at 7–10, 26; Doc. 3, Exh. 3B, at 3 (“[A child]
     was beaten so badly by eight other [children] that he
     suffered severe internal bleeding”); id., at 4 (describ
     ing violent sexual assault and rape).
  •	 Not surprisingly, many children—upwards of 5 per
     day and over 750 per year—tried to escape these con
     ditions; others tried to commit suicide. See, e.g., Doc.
     50, at 27–28, 54; Doc. 52, Exh. 18, p. 4 (under seal) (at
     least 25% of children run away from shelters); Doc.
     52, Exh. 18E, pp. 1–11, 18–19 (under seal) (daily logs);
     see also Doc. 50, Exh. 1, at 37, 54 (describing suicide
     attempts) (all docket entries above and hereinafter re
     fer to No. 1:02–cv–1686 (ND Ga.) (case below)).
   The State’s Office of the Child Advocate, whose reports
provide much of the basis for the foregoing description,
concluded that the system was “operating in crisis mode”
and that any private operator who ran such a system
“would never be licensed to care for children.” Office of the
Child Advocate for the Protection of Children Ann. Rep.
10, 14 (2001), Record, Doc. 3, Exh. 3C (hereinafter OCA
2001 Report); accord, id., Exh. 3A, at 1. The advocate
noted that neither her investigative reports nor national
news publicity (including a television program that high
lighted a 5-year-old foster child’s death from beatings)
had prompted corrective action by the State. OCA 2001
Report 1, 14.
   The advocate further stated that litigation was neces
sary to force reform. Id., at 14–15. And she repeatedly
asked the State to give her office the authority to conduct
6                    PERDUE v. KENNY A.

                      Opinion of BREYER, J.

that litigation. See Office of the Child Advocate Advisory
Committee, Ann. Effectiveness Rep. 4 (2002), online at
http://www.georgia.gov/vgn/images/portal/cit_1210/7/22/
84622967effectiveness2003.pdf (all Internet materials as
visited Apr. 16, 2010, and available in Clerk of Court’s
case file) (“[F]or the Office to be truly effective, it must
possess the authority to compel change [and] . . . to initiate
litigation on behalf of children. Such authority is widely
considered by other states’ Child Advocates as crucial to
effecting meaningful change for children”); Office of the Child
Advocate Advisory Committee, Ann. Effectiveness Rep. 13
(2003–2004) (same), online at http://gachildadvocate.org/
vgn/images/portal/cit_1210/48/16/84624761OCA_Effective
ness_Report2003_2004.doc; Office of the Child Advocate
Advisory Committee, Ann. Effectiveness Rep. 11 (2004–2005)
(same), online at http://www.georgia.gov/vgn/images/portal/
cit_1210/31/23/102387685OCA%20Effectiveness%20Report
%202004-2005.doc. But the State did not grant the Child
Advocate’s office the litigating authority she sought. See
2000 Ga. Laws p. 245, as codified, Ga. Code Ann. §15–11–
173 (2008).
   The upshot is that the plaintiffs’ attorneys did what the
child advocate could not do: They initiated this lawsuit.
They thereby assumed the role of “a ‘private attorney
general’ ” by filling an enforcement void in the State’s own
legal system, a function “that Congress considered of the
highest priority,” Newman v. Piggie Park Enterprises, Inc.,
390 U. S. 400, 402 (1968) (per curiam), and “meant to
promote in enacting §1988,” Texas State Teachers Assn. v.
Garland Independent School Dist., 489 U. S. 782, 793
(1989).
   Second, the course of the lawsuit was lengthy and ardu
ous. The plaintiffs and their lawyers began with factual
investigations beyond those which the child advocate had
already conducted. See, e.g., Record, Docs. 50–52 (par
tially under seal). They then filed suit. And the State met
                 Cite as: 559 U. S. ____ (2010)            7

                     Opinion of BREYER, J.

the plaintiffs’ efforts with a host of complex procedural, as
well as substantive, objections. The State, for example,
argued that the law forbade the plaintiffs to investigate
the shelters; on the eve of a state-court decision that might
have approved the investigations, the State then removed
the case to federal court; the State then sought protective
orders preventing the attorneys from speaking to the
shelters’ staff; and, after losing its motions, the State
delayed to the point where the District Court “was forced
to admonish [the] State Defendants for ‘relying on techni
cal legal objections to discovery requests in order to delay
and hinder the discovery process.’ ” 454 F. Supp. 2d. 1260,
1268 (ND Ga. 2006) (quoting Record, Doc. 145, p. 4). See
also Doc. 1; Doc. 3, pp. 9–10; Docs. 26, 28–29, 44, 60.
  In the meantime, the State moved for dismissal, basing
the motion on complex legal doctrines such as Younger
abstention and the Rooker-Feldman doctrine, which the
District Court found inapplicable. 218 F. R. D. 277, 284–
290 (ND Ga. 2003). See Younger v. Harris, 401 U. S. 37
(1971); Rooker v. Fidelity Trust Co., 263 U. S. 413 (1923),
and District of Columbia Court of Appeals v. Feldman, 460
U. S. 462 (1983). The State also opposed the petitioners’
request to certify a class of the 3,000 children in foster
care, but the District Court again rejected the State’s
argument. 218 F. R. D., at 299–302. And, after that, the
State filed a lengthy motion for summary judgment, Re
cord, Docs. 243–245, which plaintiffs’ attorneys opposed in
thorough briefing supported by comprehensive exhibits,
see Docs. 254–258, 260. After losing that motion and
eventually agreeing to mediation, the State forced pro
tracted litigation as to who should be the mediator. See
Docs. 363–364, 366, 369–370, 373, 376, 380. All told, in
opposing the plaintiffs’ efforts to have the foster-care
system reformed, the State spent $2.4 million on outside
counsel (who, because they charge the State reduced rates,
worked significantly more hours than that figure alone
8                   PERDUE v. KENNY A.

                     Opinion of BREYER, J.

indicates) and tapped its own law department for an addi
tional 5,200 hours of work. 454 F. Supp. 2d, at 1287.
   Third, in the face of this opposition, the results obtained
by the plaintiffs’ attorneys appear to have been excep
tional. The 47-page consent decree negotiated over the
course of the mediation sets forth 31 specific steps that the
State will take in order to address the specific deficiencies
of the sort that I described above. See id., at 1289; see
also App. 92–207 (consent decree). And it establishes a
reporting and oversight mechanism that is backed up by
the District Court’s enforcement authority. See 454
F. Supp. 2d, at 1289. As a result of the decree, the State
agreed to comprehensive reforms of its foster-care system,
to the benefit of children in many different communities.
And informed observers have described the decree as
having brought about significant positive results. See,
e.g., Record, Doc. 632, p. 4 (most recent court-appointed
overseers’ report) (“The State’s overall performance . . .
continues the trend of steady improvement . . .”); id., at 4–
10 (detailing substantial health, safety, and welfare im
provements); see also, Office of the Child Advocate Ann.
Report (2008), Letter from Tom C. Rawlings, Child Advo
cate, to Sonny Perdue, Governor of Georgia (Jan. 16,
2009), online at http://oca.georgia.gov/vgn/images/portal/cit_
1210/48/0/131408008OCA%202008%20Annual%20Report.pdf
(“[W]e are generally pleased with the direction of our state’s
child welfare system . . .”); cf. Weinstein & Weinstein,
Before It’s Too Late: Neuropsychological Consequences of
Child Neglect and their Implications for Law and Social
Policy, 33 U. Mich. J. L. Reform 561, 590–591 (2000) (de
scribing in general the broad social impact of dysfunctional
child-welfare systems (quoting National Institute of
Health, Research on Child Neglect (1999), online at http://
grants.nih.gov/grants/guide/rfa-files/RFA-OD-99-06.html)).
But see Record, Doc. 632, at 10–13 (noting areas in which
Georgia’s system still needs improvement).
                  Cite as: 559 U. S. ____ (2010)             9

                      Opinion of BREYER, J.

  Fourth and finally, the District Judge, who supervised
these proceedings, who saw the plaintiffs amass, process,
compile, and convincingly present vast amounts of factual
information, who witnessed their defeat of numerous state
procedural and substantive motions, and who was in a
position to evaluate the ultimate mediation effort, said:
 1. the “mediation effort in this case went far beyond any
    thing that this Court has seen in any previous case,”
    454 F. Supp. 2d, at 1282;
 2. “based on its personal observation of plaintiffs’ coun
    sel’s performance throughout this litigation, the Court
    finds that . . . counsel brought a higher degree of skill,
    commitment, dedication, and professionalism to this
    litigation than the Court has seen displayed by the at
    torneys in any other case during its 27 years on the
    bench,” id., at 1288–1290;
 3. the Consent Decree “provided extraordinary benefits
    to the plaintiff class . . . .” Id., at 1282. “[T]he settle
    ment achieved by plaintiffs’ counsel is comprehensive
    in its scope and detailed in its coverage. . . . After 58
    years as a practicing attorney and federal judge, the
    Court is unaware of any other case in which a plaintiff
    class has achieved such a favorable result on such a
    comprehensive scale,” id., at 1289–1290.
Based on these observations and on its assessment of the
attorneys’ performance during the course of the litigation,
the District Court concluded that “the evidence establishes
that the quality of service rendered by class counsel . . .
was far superior to what consumers of legal services in the
legal marketplace . . . could reasonably expect to receive
for the rates used in the lodestar calculation.” Id., at
1288.
  On the basis of what I have read, I believe that assess
ment was correct. I recognize that the ordinary lodestar
calculation yields a large fee award. But by my assess
10                  PERDUE v. KENNY A.

                     Opinion of BREYER, J.

ment, the lodestar calculation in this case translates to an
average hourly fee per attorney of $249. See id., at 1287
(lodestar calculation and attorney hours). (The majority’s
reference to an hourly fee of $866, ante, at 12, refers to the
rate associated with the single highest paid of the 17
attorneys under the enhanced fee, not the average hourly
rate under the lodestar. The lay reader should also bear
in mind that a lawyer’s “fee” is substantially greater than
his “profit,” given that attorneys must sometimes cover
case-specific costs (which in this case exceeded $800,000,
see 454 F. Supp. 2d, at 1291) and also must cover routine
overhead expenses, which typically consume 40% of their
fees, see Altman Weil Publications, Inc., Survey of Law
Firm Economics 30 (2007 ed.)).
   At $249 per hour, the lodestar would compensate this
group of attorneys—whom the District Court described as
extraordinary—at a rate lower than the average rate
charged by attorneys practicing law in the State of Geor
gia, where the average hourly rate is $268. See id., at 89.
Accordingly, even the majority would seem to acknowledge
that some form of an enhancement is appropriate in this
case. See ante, at 10 (“[A]n enhancement may be appro
priate where the method used in determining the hourly
rate employed in the lodestar calculation does not ade
quately measure the attorney’s true market value, as
demonstrated in part during the litigation”). Indeed, the
fact that these exceptional results were achieved in a case
where “much of the work,” ante, at 13, n. 7, was performed
by relatively inexperienced attorneys (who, accordingly,
would be compensated by the lodestar “below the market
average,” ibid.) is all the more reason to think that their
service rendered their outstanding performance worthy of
an enhancement. By comparison, the District Court’s
enhanced award—a special one-time adjustment unique to
this exceptional case—would compensate these attorneys,
on this one occasion, at an average hourly rate of $435,
                 Cite as: 559 U. S. ____ (2010)          11

                     Opinion of BREYER, J.

which is comparable to the rates charged by the Nation’s
leading law firms on average on every occasion. See Firm
by-Firm Sampling of Billing Rates Nationwide, National
Law Journal, Dec. 11, 2006, p. S2 (listing 13 firms at
which average hourly rate is between $400 and $510); J.
Barnett, Certification Drag: The Opinion Puzzle and
Other Transactional Curiosities, 33 Iowa J. Corp. L. 95,
110, n. 58 (2007) (“These numbers are probably an under
estimate given that many of the highest-billing national
law firms decline to take part in the National Law Journal
Survey”). Thus, it would appear that the enhanced award
is wholly consistent with the purpose of §1988, which was
enacted to ensure that “counsel for prevailing parties [are]
paid as is traditional with attorneys compensated by a fee
paying client.” S. Rep. No. 94–1011, p. 6 (1976); see H. R.
Rep. No. 94–1558, p. 9 (1976) (“[C]ivil rights plaintiffs
should not be singled out for different and less favorable
treatment”); see also Blum, 465 U. S., at 893, 897.
   In any event, the circumstances I have listed likely
make this a “rare” or “exceptional” case warranting an
enhanced fee award. And they certainly make clear that it
was neither unreasonable nor an abuse of discretion for
the District Court to reach that conclusion. Indeed, if the
facts and circumstances that I have described are even
roughly correct, then it is fair to ask: If this is not an
exceptional case, what is?
                       *     *     *
  My disagreement with the Court is limited. As I stated
at the outset, we are in complete agreement with respect
to the answer to the question presented: “[A]n increase” to
the lodestar “due to superior performance and results” “is
permitted in extraordinary circumstances.” Ante, at 1.
Unlike JUSTICE THOMAS, I do not read the Court’s opinion
to “advance our attorney’s fees jurisprudence further along
the decisional arc” toward a point where enhancements
12                  PERDUE v. KENNY A.

                     Opinion of BREYER, J.

are “virtually” barred in all cases. Ante, at 2 (concurring
opinion). Our prior cases make clear that enhancements
are permitted in “ ‘exceptional’ cases,” Delaware Valley,
478 U. S., at 565, where the attorney achieves “exceptional
success,” Hensley, 461 U. S., at 435; see also Blum, 465
U. S., at 896–901. By definition, such exceptional circum
stances occur only rarely. See ante, p. ___ (KENNEDY, J.,
concurring). I do not see how the Court could “advance”
our fee enhancement jurisprudence so as to further dis
courage lodestar enhancements without overruling the
precedents I have just cited, which the Court has not done.
To the contrary, today the Court “reaffirm[s]” those prece
dents, which allow enhancements for exceptional perform
ance. Ante, at 1. And with respect to that central holding
we are unanimous.
   Nor is my disagreement with the Court absolute with
respect to the proper resolution of the case before us, for
the Court does not purport to prohibit the District Court
from awarding an enhanced fee on remand if that court
provides more detailed reasoning supporting its decision.
Ante, at 12; cf. Tr. of Oral Arg. 47. But the majority and I
do disagree in this respect: I would not disturb the judg
ment below. “A request for attorney’s fees should not
result in a second major litigation.” Hensley, 461 U. S., at
437. Nor should it lead to years of protracted appellate
review. See id., at 455–456 (Brennan, J., concurring in
part and dissenting in part). We did not grant certiorari
in this case to consider the fact-intensive dispute over
whether this is, in fact, an exceptional case that merits a
lodestar enhancement. The District Court has already
resolved that question and the Court of Appeals affirmed
its judgment, having found no abuse of discretion. I would
have been content to resolve no more than the question
presented. But, even were I to follow the Court’s inclina
tion to say more, I would hold that the principles upon
which we agree—including the applicability of abuse-of
                 Cite as: 559 U. S. ____ (2010)         13

                     Opinion of BREYER, J.

discretion review to a District Court’s fee determination—
require us to affirm the judgment below.